
	

115 HR 1148 RH: Furthering Access to Stroke Telemedicine Act
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 328
		115th CONGRESS1st Session
		H. R. 1148
		[Report No. 115–444, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2017
			Mr. Griffith (for himself, Mrs. Beatty, Mr. Carter of Georgia, Mr. Ryan of Ohio, Mr. Collins of New York, Mr. Roe of Tennessee, Mr. Bilirakis, Mr. Abraham, Mr. Babin, Mr. Turner, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 6, 2017
			Additional sponsors: Mr. Graves of Georgia, Mr. Flores, Mr. Lipinski, Mr. Pascrell, Mrs. Walorski, Mr. Sensenbrenner, Mr. Harris, Ms. McCollum, Mr. Clay, Ms. McSally, Mr. Mooney of West Virginia, Mr. Tonko, Mr. Wenstrup, Mr. Hudson, Mr. O'Rourke, Mr. Meehan, Mr. Harper, Mr. Joyce of Ohio, Mr. Barr, Mr. Cole, Mr. Polis, Mr. Rothfus, Ms. Rosen, Mr. Pocan, Mr. Loudermilk, Mr. David Scott of Georgia, Mr. Nunes, Mr. Schweikert, Ms. Lofgren, Mr. Coffman, Mr. Murphy of Pennsylvania, Mr. Amodei, Mr. Long, Ms. Schakowsky, Mr. Rutherford, Mr. Ruppersberger, Ms. DelBene, Mr. Wilson of South Carolina, Mrs. Blackburn, Ms. Brownley of California, Mr. Schrader, Mr. Cárdenas, Mrs. Davis of California, Mr. Engel, Mr. Blumenauer, Ms. Sewell of Alabama, Mr. Upton, Mr. Ben Ray Luján of New Mexico, Ms. Roybal-Allard, Mr. Kilmer, Mr. Kind, Mr. Michael F. Doyle of Pennsylvania, Mr. Cummings, Mr. Heck, Mr. Welch, Ms. Michelle Lujan Grisham of New Mexico, Mr. Crist, Mr. Costa, Ms. Jenkins of Kansas, Mr. Emmer, Ms. Eshoo, Mr. Bera, Ms. Matsui, Mr. Walz, Mr. Gallego, Mr. Cartwright, Mr. Dunn, Ms. Wasserman Schultz, Mr. McKinley, Mr. Mullin, Ms. Barragán, Mr. Bucshon, Mr. Brendan F. Boyle of Pennsylvania, Mr. Marshall, Mr. Paulsen, Mr. Soto, Mr. Takano, Mr. Ellison, Mrs. McMorris Rodgers, Mr. Himes, Mr. Poliquin, Mr. Stivers, Mr. Rice of South Carolina, Mr. Lowenthal, Mr. Stewart, Ms. Judy Chu of California, Mr. Raskin, Mr. Knight, Mr. Kinzinger, Ms. DeGette, Mr. Cicilline, Mr. Smith of New Jersey, Mr. Jody B. Hice of Georgia, Ms. Esty of Connecticut, Mr. Young of Iowa, Mr. Cook, Mr. Cuellar, Mr. King of Iowa, Mr. Cohen, Mr. Ruiz, Mr. Goodlatte, Mr. Thompson of California, Mr. Curbelo of Florida, Mr. Roskam, Mr. Bishop of Georgia, Mr. Yarmuth, Mr. Vela, Mr. Loebsack, Mr. Foster, Mr. Perlmutter, Mr. Gottheimer, Mr. Fortenberry, Mr. Ferguson, Mrs. Napolitano, Ms. Shea-Porter, Mr. Fitzpatrick, Mr. Barton, Mr. Farenthold, Mr. Smucker, Mr. Peters, Mr. Norman, Mr. Chabot, Mr. Guthrie, Mr. Hastings, Ms. Clarke of New York, Mr. Donovan, Mr. Higgins of New York, Mr. Posey, Mr. Lance, Mr. Crowley, Mr. Kennedy, Mr. Dent, Mrs. Brooks of Indiana, Mr. Shimkus, Mr. Panetta, Mr. Barletta, Mr. Reed, Ms. Sinema, Mr. Sessions, Mr. Cramer, Mr. McGovern, Ms. Moore, Mr. Hollingsworth, Mr. Nolan, Mr. Doggett, Mr. Costello of Pennsylvania, Mr. Khanna, Mr. Brady of Pennsylvania, Ms. Pingree, Mr. Young of Alaska, Mr. Kelly of Pennsylvania, Ms. Slaughter, Mrs. Murphy of Florida, Mr. Lewis of Minnesota, Mr. Blum, Mr. Burgess, Mr. Thompson of Pennsylvania, Mr. Peterson, Mr. Lewis of Georgia, Mr. McNerney, Mr. Katko, Mr. Gonzalez of Texas, Mr. Walberg, Mr. Smith of Missouri, Mr. Byrne, Mr. LaHood, and Mr. Larson of Connecticut
		
		
			December 6, 2017
			Reported from the Committee on Energy and Commerce with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 6, 2017
			The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on February 16, 2017
		
		
		A BILL
		To amend title XVIII of the Social Security Act to expand access to telehealth-eligible stroke
			 services under the Medicare program.
	
	
 1.Short titleThis Act may be cited as the Furthering Access to Stroke Telemedicine Act of 2017 or the FAST Act of 2017. 2.Expanding access to telehealth-eligible stroke services under the Medicare program (a)In generalSection 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is amended—
 (1)in subparagraph (C)— (A)in clause (i), in the matter preceding subclause (I), by striking The term and inserting Except as provided in clause (iii), the term; and
 (B)by adding at the end the following new clause:  (iii)Telehealth-eligible stroke servicesWith respect to telehealth-eligible stroke services, the term originating site means any hospital (as defined in section 1861(e)) or critical access hospital (as defined in section 1861(mm)(1)), or any mobile stroke unit, at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system, regardless of where the hospital, critical access hospital, or mobile stroke unit is located.;
 (2)in subparagraph (F)(i) by inserting telehealth-eligible stroke services, after Secretary)),; and (3)by adding at the end the following new subparagraph:
					
 (G)Telehealth-eligible stroke servicesThe term telehealth-eligible stroke services means services that are— (i)related to the diagnosis, evaluation, or treatment of symptoms of an acute stroke in an individual; and
 (ii)furnished to such individual not later than four and a half hours (or such other clinically appropriate amount of time as is determined by the Secretary) after the onset of such symptoms with respect to such individual..
 (b)No originating site facility fee for new sitesSection 1834(m)(2)(B) of the Social Security Act (42 U.S.C. 1395m(m)(2)(B)) is amended— (1)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively (and adjusting the margins accordingly);
 (2)in subclause (II), as redesignated by paragraph (1), by striking clause (i) or this clause and inserting subclause (I) or this subclause; (3)by striking Site.—With respect to and inserting
					
 Site.—(i)In generalWith respect to;  (4)by striking subject to section 1833(a)(1)(U) and inserting subject to clause (ii) and section 1833(a)(1)(U); and
 (5)by adding at the end the following new clause:  (ii)No originating site facility fee for certain telestroke servicesNo facility fee shall be paid under this subparagraph to an originating site that is described in clause (iii) of paragraph (4)(C) and that would not otherwise meet the requirements for an originating site under paragraph (4)(C) without application of the amendments made by the FAST Act of 2017..
 (c)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2021.   December 6, 2017 Reported from the Committee on Energy and Commerce with an amendment December 6, 2017 The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 